PER CURIAM.
Rodney McHome appeals his judgment and sentence for violation of probation. We affirm the judgment and sentence without discussion. However, we agree that the trial court did not enter an order revoking Mr. McHome’s probation, and therefore remand this case to the trial court with directions to enter a proper probation violation order specifying which condition of his probation Mr. McHome violated. See Donley v. State, 557 So.2d 943 (Fla. 2d DCA 1990). Mr. McHome need not be present for this purpose.
Affirmed, but remanded with instructions.
ALTENBERND, A.C.J., and FULMER, and QUINCE, JJ., concur.